Citation Nr: 1739322	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-31 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In his July 2010 VA Form 9 substantive appeal, the Veteran requested a hearing before a member of the Board.  In November 2012, he withdrew his request for a hearing and VA therefore has no duty to provide an opportunity for a hearing in this case.  See 38 C.F.R. § 20.704(e) (2016).

The Board previously reopened and remanded this claim in January 2014.  Thereafter, the Board remanded the claim again in September 2014 and in June 2015 for further development.  Following the additional development, in January 2016, the Board denied the Veteran's claim for entitlement to service connection for a neck disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court) and a Joint Motion for Remand was issued in January 2016.  The Court found the Board failed to consider and discuss the theory of continuity of symptomatology despite accepting the Veteran's lay statements regarding his in-service neck injury.  The claim is now back before the Board for further appellate adjudication.


FINDING OF FACT

The evidence of record, including the Veteran's lay reports, reflects that his neck disability, including degenerative arthritis, was caused by or incurred in service.


CONCLUSION OF LAW

The criteria for service connection for a neck disability have been met.  §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Veteran's claim of entitlement to service connection for a neck disability is being granted herein.  Any error related to these duties is moot. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria, Facts, and Analysis

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran has been diagnosed with degenerative joint disease or arthritis of the cervical spine.  Arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The evidence of record includes several statements from the Veteran regarding an in-service injury to his neck.  Specifically, the Veteran reported that a sandbag landed on the back of his neck while he was in service.  He was told there was no way to get him to a hospital, so he contends a nurse handed him a bag of muscle relaxers and told him to lie down instead.  In a January and March 2015 statement from the Veteran, the Veteran reported that following the injury, he began having numbness in his arms and hands.  

In a January 2015 VA examination, the Veteran was diagnosed with degenerative arthritis of the spine.  Moreover, VA and private treatment records confirm an assessment of cervical myelopathy.  These diagnoses satisfy the first prong of the service connection claim.

Regarding the second prong of the service connection claim, the in-service incurrence of the injury, the Veteran's service treatment records include a September 2003 Report of Medical History which was silent for any complaints, symptoms or diagnoses of back or neck pain.  However, although some of the Veteran's service treatment records were associated with the record, the Veteran's entire service treatment records were requested but correspondence to the file from June 2013 indicated these records were not found.  In cases where a veteran's service treatment records are unavailable through no fault of his own, there is a heightened obligation to assist the veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 38 U.S.C.A. § 5107(a)(West 2014); 38 C.F.R. §3.303(a) (2016).  Where service treatment records are unavailable, the heightened duty to assist includes the obligation to search for alternative methods of proving service connection.  See Moore v. Derwinski, 1 Vet. App. 401(1991).  "VA regulations do not provide that service connection can only be shown through medical records, but rather allow for proof through lay evidence."  Smith v. Derwinski, 2 Vet. App. 147, 148(1992).

Here, the Veteran has reported an injury to his neck while in-service.  As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of arthritis of the neck.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is competent to report an injury which he sustained in-service.  As he has been internally consistent in his reports throughout the appeal, and in the absence of the complete service treatment records to corroborate, the Board finds the Veteran's reports credible.  

The January 2015 VA examination found the Veteran's current condition was less likely than not incurred in or caused by the claimed in-service injury or event.  However, as stated in the June 2015 Board remand, the examiner did not provide a reason for discounting the Veteran's reported history of his in-service injury in formulating an opinion regarding a causal relationship.  Therefore, this examination and opinion are considered inadequate.

In satisfaction of the June 2015 Board remand, a VA medical addendum was obtained in October 2015.  The examiner indicated that after "repeated extensive review" of the Veteran's service treatment records, the Veteran's claimed current neck problems do not seem to be etiologically consistent with his stated service injury of a sandbag striking him on his neck.  Moreover, the examiner noted the Veteran did not include the condition on his Report of Medical History at separation.  Further, the examiner stated there is no indication that the Veteran's in-service injury would have caused the extensive damage shown in the January 2015 cervical spine x-ray without having been treated in-service for the injury following the 1991 incident.  

The Board acknowledges the October 2015 VA examiner found the Veteran's present neck injury to be inconsistent with his report of his service injury of a sandbag striking him on the neck.  However, as a part of the examiner's rationale, the examiner noted there would have been further treatment in-service for the injury had the damage been as extensive as is presently.  Because the Veteran's complete service treatment records are not available for review, there is no way to corroborate whether the Veteran did in fact seek additional treatment for the injury.  Furthermore, the October 2015 VA examiner did not consider or discuss the evidence of record showing continuous complaints of neck complaints after service.  Specifically, the examiner did not discuss the fact that just one month after the Veteran's separation from service, he complained of neck pain due to an in-service incident where a sand bag hit him between the neck and shoulders.  The examiner also did not discuss the fact that just two years after the Veteran's separation from service, on September 194 VA general medical examination, he was given a diagnosis of degenerative disc disease, degenerative joint disease of the cervical spine.  In light of the VA's heightened duty to assist in such situations, and in finding the Veteran's reports of an injury to his neck in service credible along with continuous symptoms after service, the Board finds that the preponderance of the evidence is in favor of the Veteran's claim for service connection for a neck disability.  Therefore, the claim is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for a neck disability is granted.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


